Citation Nr: 1409763	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a fractured right femur, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

As a matter of clarification, the Board has determined that the appellate period is from January 4, 2006 and will consider all relevant evidence obtained since that date. On that date, the Veteran submitted his claim for a compensable rating and in an October 2006 rating decision, the RO denied the claim. The Veteran submitted a timely notice of disagreement in December 2006 which was not recognized by the RO and a Statement of the Case was not issued. The Veteran filed correspondence on March 10, 2010 which the RO construed as a new claim for an increased disability rating. However, because the Veteran's notice of disagreement placed the October 2006 rating decision in appellate status, the Board's review of the evidence will be from January 4, 2006. Manlincon v. West, 12 Vet. App. 238   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Beginning January 4, 2006 residuals of the Veteran's service-connected fractured right femur most closely approximate malunion of the femur with slight hip disability.  





CONCLUSION OF LAW

Beginning January 4, 2006, the criteria for a disability evaluation of 10 percent but not more for residuals of a fractured right femur are met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.71a Diagnostic Code 5255 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The Veteran was notified in an April 2006 letter as to the information and evidence needed to substantiate his claim and VA's duties for gathering evidence. The appeal arises from the Veteran's disagreement with his disability evaluation following the grant of service connection for residuals of a fractured right femur. Once service connection is granted, the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA examinations were conducted in August 2006, May 2010, and June 2010. During each examination, the evidence was reviewed and a history was elicited from the Veteran. The reports state the level of severity of the Veteran's fractured right femur, and are adequate for purposes of rating his disability. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that he or the VA needs to obtain. All relevant facts have been properly and sufficiently developed.

Analysis  

The Veteran is claiming entitlement to an evaluation in excess of 10 percent for residuals of a fractured right femur. The RO assigned the Veteran a 10 percent disability rating under Diagnostic Code 5255, effective March 2010. However, the claim has been pending since January 2006. The Board will in part grant the claim and assign a 10 percent disability rating effective January 4, 2006 but finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the entirety of the appellate period.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R.    §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, provide the criteria for rating hip and thigh disabilities. Normal range of motion for the hip is 0 degrees of extension to 125 degrees of flexion and 0 to 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation. Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation. Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation. Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation. Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation. Id. 

The terms "moderate" and "marked" are not defined. Rather than applying a mechanical formula, the Board must arrive at an equitable and just decision after evaluating the evidence. 38 C.F.R. § 4.6 (2013). VA examiner use of terminology such as "moderate" and "marked" is an element of the evidence, but is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013). 

Although Diagnostic Code 5255 refers to disability of the hip or the knee, the Veteran has been diagnosed with arthritis of the knees and is separately rated for his right knee disability under 38 C.F.R. § 4.71a Diagnostic Code 5010-5260. There is no indication that the Veteran has an additional right knee disability that is attributable to his service-connected fractured right femur that is not already contemplated by other currently-assigned service-connected ratings. The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided. 38 C.F.R. § 4.14. Therefore, only the impairment of the Veteran's right hip will be evaluated. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

VA treatment records indicate the Veteran was seen for right hip pain in November 2006. Additionally, the Veteran has been receiving treatment for his right femur, hips, knees, and spine from a private physician, Dr. D.S., since as early as September 2005. 

In September 2005, Dr. D.S. noted the Veteran was feeling extremely well and had no joint complaints. Dr. D.S. opined the Veteran had severe chondrocalcinosis that would require Plaquenil medication for the rest of his life. In April 2006, Dr. D.S. noted the Veteran was feeling well in general but had mild symptoms of osteoarthritis in his ankles, knees, and back. In October 2006, Dr. D.S. noted that the right hip joint was well maintained but there was chondrocalcinosis within the joint, small osteophyte on the superior margin of the femoral head, and that the acetabulum was unremarkable. Examinations of the Veteran's right hip in October 2008 and 2009 revealed osteophytosis and chondrocalcinosis with normal joint space. In June 2010, Dr. D.S. diagnosed the Veteran with osteoarthritis of the right hip. 

The Veteran was afforded three VA examinations during the pendency of this claim. An August 2006 examiner noted the Veteran's hip showed a range of motion 
of +30 to flexion of 125. The thigh examination indicated normal musculature with a healed scar consistent with surgery that is mobile and nontender. Internal rotation was 20 degrees to 15 degrees on the opposite side and external rotations were reported at 30 degrees bilaterally. 

A May 2010 right thigh examination revealed no swelling and no edema. There was no crepitus and muscle power of the quadriceps right muscle was within normal limits. Palpation revealed no localized pain; there was no limited or painful motion, no weakness, no lack of endurance, and no lack of coordination.




In June 2010, a VA examiner diagnosed the Veteran with arthritis in his right hip. The right hip examination revealed tender palpation over the trochanter. Range of motion in the hip was recorded at flexion 0-80 degrees and extension 0-10 degrees. Abduction was recorded at 0-45 degrees with adduction noted at 0-20 degrees. The Veteran had an external rotation of 0-40 degrees and internal rotation at 0 degrees. Impingement was positive with a normal repetitive range of motion and motor strength. After testing the Veteran's range of motion, the examiner noted painful motion at the end range, limited motion at 135 degrees, no weakness and mild lack of coordination. However, the examiner concluded that  "additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination cannot be specified as degrees of lost motion without resorting to speculation. " 

The Veteran's current disability picture does not support a disability rating greater than 10 percent for the Veteran's fractured right femur. 38 C.F.R. § 4.7. That is, under Diagnostic Code 5255, VA and private medical evidence of record does not demonstrate malunion of the femur with moderate knee or hip disability. 38 C.F.R. § 4.71a. Both the Veteran's private doctor and VA examiners have opined that the Veteran's hip disability is characterized by arthritis with chondrocalcinosis and full range of motion.  

Since January 4, 2006, the residuals of the Veteran's service-connected right femur fracture most closely approximate malunion of the femur with "slight" hip disability. On VA examinations in August 2006 and May 2010, the range of motion of the Veteran's hip was essentially full.There was no other objective evidence of disability in the hip.The musculature was well developed, with no evidence of atrophy, weakness, painful motion, lack of endurance, or lack of coordination. Although ranges of motion were more limited on VA examination in June 2010, the limitation does not rise to the level of compensability under DC 5252 (flexion limited to 45 degrees warrants a 10 percent rating). The examiner did note that an "impingement was positive," but then went on to state that ranges of motion during repetition were full, and did not describe any additional limitation of the hip joint due to impingement.  


Although the June 2010 examiner could not come to a conclusion as to the specific loss of motion in degrees after repetitive motion, he conducted repetitive range of motion testing and carefully detailed his findings as to lack of endurance, weakness, and motion. Thus, the inability to describe additional functional loss in terms of degrees of motion lost is not prejudicial to the analysis.  

The severity of the Veteran's functional impairment is not such that a higher rating based on functional loss is warranted.  Additionally, the Veteran is currently service-connected for his right and left knees based on limitation of motion (30% for left knee under Diagnostic Code 5003-5261 and 10% for right knee under Diagnostic code 5003-5260).

Moreover, other diagnostic codes for hip disabilities that provide for ratings greater than 10 percent are not more appropriate because the facts of the case do not support their application. See 38 C.F.R. § 4.71a, Diagnostic Code 5250 (ankylosis of the hip); Diagnostic Code 5254 (hip flail joint); and Diagnostic Code 5252 (limitation of flexion of the thigh).Therefore, the Board will continue to evaluate the Veteran's fractured right femur under Diagnostic Code 5255. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). There is no probative evidence of ankylosis, limitation of flexion to 10 degrees, or a flail joint of the hip. 

The Board has also considered whether a disability rating could be warranted under Diagnostic Codes 5313 and 5314 for a right hip muscle injury to Muscle Groups XIII and XIV. See 38 C.F.R. § 4.73. However, there is no medical evidence of a specific right hip muscle injury. 

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis. 38 C.F.R. § 3.321(b) (2013). The Veteran is retired and there have not been any frequent periods of hospitalization. The rating schedule contemplates the described symptomatology of a slight hip disability and some limited, painful motion, and allows for higher disability ratings for worse symptoms. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability. The symptoms of the Veteran's service-connected fractured right femur are adequately compensated in the disability ratings assigned thus; referral for consideration of an extra-schedular rating is not warranted. 

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  The Veteran is retired therefore no further consideration of a TDIU is warranted at this time. 

The assignment of a 10 percent rating effective January 4, 2006 clearly does not prejudice the Veteran, and the Board has reviewed all evidence and contentions submitted since that time. As there is no evidence supporting an increased rating for the residuals of a fractured right femur, there also is no basis for a staged rating and the claim must be denied as to the specific rating. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

(ORDER ON NEXT PAGE)







ORDER

Effective January 4, 2006, a 10 percent disability rating but not more for the residuals of a right femur fracture is granted. 




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


